Title: From James Madison to Joel Barlow, 30 April 1806 (Abstract)
From: Madison, James
To: Barlow, Joel


                    § To Joel Barlow. 30 April 1806, Department of State. “Mr. Madison’s compliments to Mr. Barlow. The Treasury is the proper Department to decide on his claim for exemption from duties; but it would seem from the letter to Mr. Pinckney of which a copy is enclosed, that there is scarcely any room to hope for a decision in Mr. B.’s favor, further than a liberal construction of the words of the law, exempting personal baggage.”
                